In the Supreme Court of Florida, June Term, A. D. 1912, Tallahassee, Fla., September 28, 1912.
To His Excellency,
Albert W. Gilchrist,
Governor of Florida.
Sir:
Your communication authorized under Section 13, Article IV of the constitution has been received requesting an opinion as to whether it is your duty under Section 11 of Article IV of the constitution to communicate to the Legislature at a special session to convene pursuant to executive proclamation, the cases of fines and forfetitures remitted, or reprieve, pardon or commutation granted; or whether the communication of such information should properly be deferred until the next regular session of the Legislature.
In Section 11 of Article IV of the constitution it is provided that “The Governor--shall communicate to the Legislature, at the beginning of every session, every case of fine or forfeiture remitted, or reprieve, pardon or commutation granted, stating the name of the convict, the crime for which he was convicted, the sentence, its date, and the date of its remission, commutation, pardon or reprieve.” Section 2 of Article III *23provides for regular bi-ennial session of the Legislature and also that the Governor may convene the Legislature in extra session by his proclamation; and Section 8 of Article IV provides that “The Governor may, on extraordinary occasions, convene the Legislature by proclamation, and shall in his proclamation state the purpose for which it is to be convened, and the Legislature, when organized, shall transact no legislative business other than that for which it is especially convened, or such other legislative business as the Governor may call to its attention Avhile in session, except by a tAvo-thirds vote of each house.”
The data relative to fines and forfeitures remitted and to reprieves, pardons and commutations granted, required by Section 11 of Article IY of the constitution to be communicated to the Legislature by the Governor may properly be regarded as information pertaining to “legislative business” to be considered by the Legislature in its visitorial capacity, Avhich function is usually exercised at the regular sessions of 60 days duration. The language used by the constitution requiring the report to be made indicates that the report is to include all cases acted on between the regular bi-ennial sessions, and therefore the reports are mandatorily required to be made to every regular session.
While Section 11 of Article IY requires the mentioned data to be communicated by the Governor “to the Legislature at the beginning of every session,” yet Section 2 of Article III and Section 8 of Article IY authorize the Governor to convene the Legislature in extra session by proclamation, and said Section 8 provides that it “shall transact no legislative business other than that for- which it is especially convened, or such other legislative business as the Governor may call to its attention while in session, *24except by a two-thirds vote of each house.” A consideration of these two sections together with the language used in requiring the report to be made, discloses an intent that such report shall be made to the Legislature at the beginning of every regular session and that the Governor need not communicate to the Legislature at an extra or special session convened by executive proclamation, the specified data as to fines, pardons, reprieves, commutations, &c., unless reference to it is included in the proclamation convening the Legislature in extra session, or unless it is by the Governor called to the attention of the Legislature ivhile in session as “legislative business,” or unless such report is called for or taken up by a two-thirds vote of each house of the Legislature.
Very respectfully,
J. B. WHITFIELD,
R. F. TAYLOR,
T. M. SHACKLEFORD,
R. S. COCKRELL,
Justices of the Supreme Court.